Citation Nr: 0703211	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for numbness and 
tingling of the extremities.  

6.  Entitlement to an initial compensable rating for the 
service-connected pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1990 to July 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO denied entitlement to service connection for right and 
left shoulder disabilities, hip problems, hypertension and 
tingling in the arms and legs/numbness throughout the body.  
Additionally, service connection was granted for PFB, rated 
as noncompensably disabling.  The veteran perfected an appeal 
as to the denials of service connection for hypertension, 
disabilities of the right shoulder, left shoulder and hips, 
as well as tingling in the arms and legs/numbness.  The 
veteran also disagreed with the initial noncompensable rating 
assigned for the service-connected PFB.  

In a June 2002 rating decision, service connection for 
degenerative disc disease at L5-S1 and L4-L5 was granted, 
with an initial 20 percent rating assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  To the 
Board's knowledge, the veteran has not disagreed with that 
determination, per se, although the Board finds that the 
issue of entitlement to service connection for tingling and 
numbness in the extremities is inextricably intertwined with 
this issue, as noted hereinbelow.  

In December 2006, the veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge, sitting at the Board.  A transcript of his testimony 
has been associated with the claims file.  Importantly, the 
veteran appears to raise a claim of service connection for a 
disability of the cervical spine.  The matter is discussed in 
greater detail in the REMAND portion of this decision, and 
his hereby referred to the RO for appropriate development and 
adjudicative action.  

The issues of entitlement to service connection for a left 
and right shoulder disability, entitlement to service 
connection for tingling and numbness of the extremities, and 
entitlement to an initial compensable rating for the service-
connected PFB are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran had a chronic hip disability in service, or 
currently.  

2.  The veteran's hypertension was not shown during service, 
or for many years after discharge from service, and the 
medical evidence of record does not link the veteran's 
current hypertension to service, or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A hip disability, if any, was not incurred in or 
aggravated by service.  38 U.S.C.A. § § 1110, 1112, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2006).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have occurred therein.  38 U.S.C.A. § § 1110, 1112, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 3.307, 3.309 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In September 2001, January 2006 and March 2006 letters, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed June 2002 statement of the case (SOC) and June 
2005 and June 2006 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore find that appropriate 
notice has been given in this case.  Further, the claims file 
reflects that the SOC and SSOCs contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2006).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran testified at a 
personal hearing in support of his claims, and the record was 
held open for 30 days after the hearing to afford the veteran 
additional time to submit relevant evidence to support his 
claims.  The veteran was specifically informed of the filing 
deadline.  Thus, for these reasons, any failure in the timing 
or language of duty-to-assist notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding the issues addressed in this decision for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Additionally, 
however, the Board notes that the March 2006 letter to the 
veteran specifically addressed the potential downstream 
issues of effective date and initial rating, pursuant to the 
holding in Dingess.  

II.  Service Connection

The veteran seeks service connection for a hip disability and 
for hypertension.  The veteran testified at his personal 
hearing before the undersigned in December 2006 that he has 
had bilateral hip pain which began at the same time that he 
injured his lower back in a car accident during service in 
1992.  Service connection for degenerative disc disease was 
established pursuant to a June 2002 rating decision.  At his 
personal hearing, the veteran testified that he did not 
understand why service connection was established for his low 
back, but not his hips, neck and shoulders, since he had pain 
in those areas as well.  With regard to his hypertension, the 
veteran did not recall when he began taking medication for 
his hypertension, but he believed that his hypertension began 
during service as a result of military service stress.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hips

The service medical records are negative for any complaints, 
findings or diagnosis of a right or left hip disorder.  The 
service medical records confirm that the veteran complained 
of back pain and soreness for a week following a motor 
vehicle accident in September 1992; however there was no 
mention of soreness and/or injury at either hip.  

At the time of the veteran's discharge from service, there 
was no mention of hip pain or a disability associated with 
the hips.  

Several years later, in March 1997, the veteran was involved 
in another serious accident, which resulted in additional 
injuries to his upper back, low back area, and lower 
extremities.  

Although the veteran has reported hip pain associated with 
his back pain, the medical evidence does not suggest that the 
veteran suffers from a separate and distinct hip disability.  
This is not to say that the veteran's complaints of hip pain 
are simply disregarded; but rather, the Board has no basis on 
which to award a separate grant of service connection for a 
hip disability because there is no diagnosis of such found in 
the record.  Indeed, to the extent that the veteran is 
claiming generalized pain of the hips, pain alone does not in 
and of itself constitute a disability for which service 
connection may be granted when there is no sufficient factual 
showing that the pain derives from an in-service injury or 
disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, there is no medical evidence establishing a 
current hip disorder, separate and distinct from the service-
connected back disability.  Moreover, the evidence does not 
establish that any current hip disorder had its onset during 
service.  Thus, the preponderance of the evidence is against 
a finding service connection and the claim must be denied. 

Hypertension

As noted above, the veteran asserts that he developed 
hypertension during service.  

A careful review of the veteran's service medical records is 
negative for a diagnosis of hypertension, and for a pattern 
of elevated blood pressure readings.  For example, the 
service medical records show that the veteran's systolic 
pressure averaged in the 120's and the diastolic pressure 
generally ranged in the 70's or 80's.  There was one blood 
pressure reading from February 1992 that was slightly 
elevated at 140/86.  That was the highest reading noted in 
the service medical records.  Such a finding is still well 
within the normal range.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006), Note (1) (hypertension means that diastolic 
blood pressure is predominantly 90 mm. or greater, and /or 
systolic blood pressure is predominantly 160 mm. or greater).  

Current records, beginning in approximately 2000, show a 
diagnosis of hypertension, a family history of hypertension, 
and elevated blood pressure readings.  

At his personal hearing before the undersigned, the veteran 
testified that he believed he had hypertension during service 
because he associated hypertension with headaches that he had 
during service.  He did not recall when he was first 
prescribed blood pressure medication.  There is no evidence 
of record, other than the appellant's contentions, that his 
current hypertension began during service.  As the appellant 
is not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Thus, the medical evidence in this case weighs against 
service connection for hypertension, because there is no 
competent evidence which indicates that this disability began 
during service or within a year following discharge from 
service.  Rather, the medical evidence shows that the veteran 
was first diagnosed and treated for hypertension many years 
after discharge from service.  Although the veteran believes 
his hypertension began during service, there was no diagnosis 
of hypertension by a medical professional at that time.  
Further, no medical professional has opined that the 
veteran's hypertension is related to service, or to a 
service-connected disability.  

In this regard, the Board is aware that that there is no 
competent opinion establishing a medical nexus between 
hypertension and the veteran's military service.  None of the 
medical evidence currently of record includes any such 
opinion, and the veteran has neither presented nor alluded to 
the existence of any such written opinion.  The Board also 
finds that a VA examination in this case is not necessary, as 
there is no reasonable possibility that it would change the 
outcome of this case.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2006).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.

38 C.F.R. § 3.159(c)(4)(i) (2006).  

In this case, the competent medical evidence in his case does 
not establish the existence of hypertension until many years 
after service discharge.  As such, a medical opinion linking 
the veteran's current hypertension to service would be 
speculative at best, and would not be supported by the 
record.  As such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i) (2006); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for hypertension.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  


ORDER

Service connection for a hip disability is denied.  

Service connection for hypertension is denied.  


REMAND

The veteran testified at his personal hearing in December 
2006 that he has current back, neck and shoulder pain that 
all began following the motor vehicle accident during service 
in 1992.  In particular, he argues that he suffered a 
traumatic injury to his cervical spine/neck as well as his 
low back, and that his current problem with shoulder pain and 
numbness and tingling of the extremities is related to his 
cervical spine injury.  

The service medical records reflect that the veteran 
complained of cervical spine pain and pain in the left 
trapezius area following the September 1992 motor vehicle 
accident, at the same time he reported low back pain.  In 
light of the veteran's hearing testimony, evidence of 
possible in-service injury to the cervical spine and/or 
shoulder, and because the record reflects that the veteran is 
currently treated for tenderness in the trapezius area and 
neck area, the veteran should be examined to determine if any 
current shoulder disability is related to the injuries 
suffered during the September 1992 motor vehicle accident, or 
to any other incident of service.  

Service connection was established for a low back disability.  
However, the RO never adjudicated a claim of service 
connection for a cervical spine disability, to include the 
right and left shoulders.  In this regard, the Board refers 
the matter of entitlement to service connection for a 
cervical spine disorder to the RO for appropriate 
development.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to service connection for right shoulder 
disability, left shoulder disability, and numbness and 
tingling of the extremities requires consideration of the 
claim for service connection for a cervical spine disorder.  
The determination regarding the remanded issue of entitlement 
to service connection for a cervical spine disorder could 
impact the veteran's claims of service connection for right 
shoulder disability, left shoulder disability, and numbness 
and tingling of the extremities.  The Board therefore finds 
these issues to be inextricably intertwined.  

In addition, the veteran claims that he experiences numbness 
and tingling in this arm and/or legs, as a result of his low 
back disability.  At the outset, the Board notes that service 
connection for degenerative disc disease was granted pursuant 
to a June 2002 RO rating decision.  An initial 20 percent 
rating was assigned based on the criteria for rating 
intervertebral disc syndrome in effect at that time.  Later 
that year, in September 2002, the criteria for rating 
intervertebral disc syndrome was revised, and the veteran was 
never apprised of the new criteria.  Furthermore, all of the 
other criteria pertaining to disabilities of the spine were 
revised in September 2003, and once again, the veteran was 
not provided notice of the change in regulations.  
Importantly, the revised criteria for rating intervertebral 
disc syndrome allow for rating orthopedic manifestations 
separately from neurological manifestations, which could be 
potentially applicable in this case given the veteran's 
complaints and the nature of the low back disability.  In 
light of the revised criteria, the current nature of the 
veteran's service-connected low back disability should be 
reexamined to determine if it is productive of neurological 
manifestations including, but not limited to, numbness and 
tingling in the extremities.  

With regard to the service-connected PFB, the Board notes 
that the veteran was scheduled for a VA skin examination in 
May 2005, but he failed to report to the examination.  There 
is some question as to whether the veteran ever received 
notice of the scheduled examination.  It is clear that the 
veteran's address changed from San Antonio to Houston, at 
some point during the appellate period; however, it is 
unclear exactly when the change was noted at the RO, and as 
such, it is certainly possible that the veteran was unaware 
of the scheduled examination.  At his personal hearing in 
December 2006, the veteran testified that he would be willing 
to appear for a VA examination if scheduled.  Thus, the 
veteran should be afforded another opportunity to appear for 
a VA skin examination to determine the current nature, 
extent, and severity of the service-connected PFB.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
neck/shoulder/cervical spine disability 
and/or tingling and numbness in the arms 
and legs, and/or the service-connected 
PFB.  After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims file.  

2.  The veteran should then be scheduled 
for VA skin, orthopedic and neurological 
examinations.  The orthopedic examiner 
should the current nature and the likely 
etiology a shoulder disability, if any, 
and should determine the current nature, 
extent and severity of the service-
connected low back disability and whether 
the veteran's claimed numbness and 
tingling of the extremities is a 
manifestation of the service-connected 
degenerative disc disease.  The 
neurological examiner should also 
determine if the veteran's service-
connected low back disability is 
productive of neurological 
manifestations, and if so, the extent and 
severity of such manifestations, 
including, but not limited to numbness 
and tingling of the extremities.  The 
skin examiner should determine the 
current nature, extent and severity of 
the service-connected PFB.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner(s) prior to the 
requested studies.  

a.  The orthopedic examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed shoulder/neck/cervical and 
low back disabilities.  Based on his/her 
review of the case, including documented 
clinical history contained in the service 
medical records, VA claims file, private 
post-service records, and VA examination 
reports, the examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has current bilateral 
shoulder disability that was incurred in 
or aggravated in service.  In this 
regard, the examiner must consider the 
veteran's complaints of left trapezius 
strain during service and opine as to 
whether that could be considered the 
onset of any current 
shoulder/neck/cervical spine disability.  
The examiner should also consider the 
veteran's hearing testimony.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
file.  

b.  The neurological examiner should 
elicit from the veteran and record a full 
clinical history referable to the 
service-connected degenerative disc 
disease and any claimed numbness and 
tingling in the extremities.  The 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not that the 
veteran's claimed numbness and tingling 
are a manifestation of the service-
connected degenerative disc disease of 
the lumbar spine, and if so, the current 
extent and severity of such numbness and 
tingling.  Further, if it is found that 
service connection is warranted for a 
disability of the cervical spine, the 
examiner should state whether the 
veteran's claimed numbness and tingling 
are a manifestation of the cervical spine 
disorder.  If the numbness and tingling 
are not likely a manifestation of the 
service-connected degenerative disc 
disease or, if appropriate, neck 
disability, then the examiner should 
provide an opinion as to the likely 
etiology of such.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims file

c.  The skin/dermatology examiner should 
elicit from the veteran and record a full 
clinical history referable to the 
service-connected PFB.  Additionally, the 
examiner should report the findings in 
terms of the rating schedule, based on 
characteristics of disfigurement, and the 
criteria used to rate dermatitis or 
eczema under 38 C.F.R. § 4.118 (2006).  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims file.  

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


